--------------------------------------------------------------------------------

Exhibit 10.1


LUMOS PHARMA, INC. 2012 EQUITY INCENTIVE PLAN
 
1.
Purposes.

 
(a)   Eligible Stock Award Recipients. The persons eligible to receive Stock
Awards are the Employees, Directors and Consultants of the Company and its
Affiliates.
 
(b)   Available Stock Awards. The purpose of the Plan is to provide a means by
which eligible recipients of Stock Awards may have the opportunity to benefit
from increases in value of the Company’s Common Stock through the granting of
the following Stock Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) stock appreciation rights, (iv) stock bonuses and stock units,
(v) rights to acquire restricted shares of stock and restricted stock units, and
(vi) convertible warrants.
 
(c)   General Purpose. The Company, by means of the Plan, seeks to attract and
retain the services of eligible persons, to provide incentives for such persons
to exert maximum efforts for the success of the Company and its Affiliates, and
to align the interests of such persons and those of the Company’s stockholders.
 
2.
Definitions.

 
(a)   “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
 
(b)  “Board” means the Board of Directors of the Company.
 
(c)  “Code” means the Internal Revenue Code of 1986, as amended.
 
(d)  “Committee” means a committee comprised or one or more persons appointed by
the Board in accordance with subsection 3(c) to whom certain administrative
authority with respect to this Plan has been delegated.
 
(e)  “Common Stock” means the common stock of the Company.
 
(f)   “Company” means Lumos Pharma, Inc., a Texas corporation, and any
successor.
 
(g)  “Consultant” means any individual consultant or advisor who renders or has
rendered valuable services to the Company or one of its Affiliates and who is
selected to participate in the Plan by the Board; provided, however, that a
person who is otherwise a Consultant shall be eligible to participate in the
Plan only if such participation would not adversely affect the Company’s
compliance with applicable laws. Mere service as a Director or receipt of
payment for service as a Director shall not confer “Consultant” status.
 
1

--------------------------------------------------------------------------------

(h)  “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of an Affiliate or to a Director of the
Company will not constitute an interruption of Continuous Service. For purposes
of the Plan and any award, if an Affiliate ceases to be a parent corporation or
subsidiary corporation of the Company, as those terms are defined in Sections
424(e) and (f), respectively, of the Code (a “Change in Status”), a break in
Continuous Service shall be deemed to have occurred with respect to each
Participant providing services to that entity who does not thereafter continue
to provide services to the Company or another entity that remains an Affiliate
of the Company after the Change in Status. The Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any approved
leave of absence, including sick leave, military leave or any other personal
leave.
 
(i)   “Covered Employee” means the chief executive officer and the four (4)
other highest compensated officers of the Company for whom total compensation
would be required to be reported to stockholders under the Exchange Act, as
determined for purposes of Section 162(m) of the Code.
 
(j)   “Director” means a member of the Board.
 
(k)  “Disability” means, except as more specifically defined in a Stock Award
Agreement, the inability of a person, in the opinion of a qualified physician
acceptable to the Company, or as provided in such person’s service agreement
with the Company, to perform the major duties of that person’s position with the
Company or an Affiliate of the Company because of sickness or injury.
 
(l)   “Employee” means any person employed by the Company or an Affiliate. Mere
service as a Director or payment of a director’s fee by the Company or an
Affiliate shall not constitute “employment” by the Company or an Affiliate.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n)  “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
 
(i) If the Common Stock is listed on any established stock exchange or traded on
the NASDAQ National Market or the NASDAQ SmallCap Market, the Fair Market Value
of a share of Common Stock shall be the closing sales price for such stock (or
the closing bid, if no sales were reported) as quoted on such exchange or market
(or the exchange or market with the greatest volume of trading in the Common
Stock) on the market trading day on the day of determination, as reported in The
Wall Street Journal or such other source as the Board deems reliable.
 
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
 
(o)  “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code and the
regulations promulgated thereunder.
 
2

--------------------------------------------------------------------------------

(p)  “Non-Employee Director” means a Director of the Company (or an Affiliate)
who either
 
(i) is not a current Employee or Officer of the Company (or an Affiliate), does
not receive compensation (directly or indirectly) from the Company or an
Affiliate for services rendered as a Consultant or in any capacity other than as
a Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated under the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction as to
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship as to which disclosure would be required
under Item 404(b) of Regulation S-K; or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3 (as defined below).
 
(q)  “Nonstatutory Stock Option” means an Option that is not intended to or does
not qualify as an Incentive Stock Option.
 
(r)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(s)   “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
granted pursuant to the Plan.
 
(t)   “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an individual Option grant.
Each Option Agreement shall be subject to the terms and conditions of the Plan.
 
(u)  “Optionholder” means a person to whom an Option is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Option.
 
(v)  “Outside Director” means a Director of the Company or an Affiliate who
either (i) is not a current Employee of the Company or an “affiliated
corporation” (within the meaning of Treasury Regulations promulgated under
Section 162(m) of the Code), is not a former Employee of the Company or an
“affiliated corporation” receiving compensation for prior services (other than
benefits under a tax qualified pension plan), was not an officer of the Company
or an “affiliated corporation” at any time and is not currently receiving direct
or indirect remuneration from the Company or an “affiliated corporation” for
services in any capacity other than as a Director or
 
(ii) is otherwise considered an “Outside Director” for purposes of Section
162(m) of the Code.
 
(w) “Participant” means a person to whom a Stock Award is granted pursuant to
the Plan or, if applicable, such other person who holds an outstanding Stock
Award.
 
(x)  “Plan” means this 2012 Equity Incentive Plan.
 
(y)  “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
 
(z)   “Securities Act” means the Securities Act of 1933, as amended.
 
3

--------------------------------------------------------------------------------

(aa) “Stock Award” means any right granted under the Plan, including an Option,
restricted shares, a stock appreciation right, a stock bonus right, a stock unit
or restricted stock unit, or a convertible warrant.
 
(bb) “Stock Award Agreement” means a written agreement between the Company and a
holder of a Stock Award evidencing the terms and conditions of an individual
Stock Award. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
 
(cc) “Ten Percent Stockholder” means a person who owns (or is deemed to own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or of any of its Affiliates.
 
3.
Administration.

 
(a)   Administration by Board. The Board will administer the Plan unless and
until the Board delegates administration to a Committee, as provided in
subsection 3(c).
 
(b)   Powers of Board. The Board shall have the power, subject to, and within
the limitations of, the express provisions of the Plan:
 
(i)  To determine from time to time which of the persons eligible under the Plan
shall be granted Stock Awards; when and how each Stock Award shall be granted;
what type (or combination of types) of Stock Award shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive stock or units
pursuant to a Stock Award; the form(s) of the applicable Stock Award
Agreement(s) (which need not be identical either as to type of award or among
Participants); and the number of shares or units with respect to which a Stock
Award shall be granted to each such person.
 
(ii)  To construe and interpret the Plan and Stock Awards granted under it, and
to establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
 
(iii)  To amend the Plan as provided in Section 12.
 
(iv) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company to the
extent not in conflict with the provisions of the Plan.
 
4

--------------------------------------------------------------------------------

(c)   Delegation to Committee.
 
(i) General. The Board may delegate administration of the Plan to one or more
Committees. Any such Committee shall be comprised solely of one or more
Directors as may be required under applicable law. The Board or a Committee
comprised solely of Directors may also delegate, to the extent permitted by
applicable law, to one or more Officers of the Company, its powers under this
Plan (i) to designate the Officers and Employees of the Company and its
Affiliates who will receive Stock Awards under the Plan, and (ii) to determine
the number of shares or units subject to, and the other terms and conditions of,
such awards. The Board may delegate different levels of authority to different
Committees with administrative and grant authority under the Plan. Unless
otherwise provided in the Bylaws of the Company or the applicable charter of any
Committee: (i) a majority of the members of the acting Committee shall
constitute a quorum, and (b) once the requirement of a quorum is satisfied, the
vote of a majority of the members or the unanimous written consent of the
members of the Committee shall constitute action by the Committee. If
administration of the Plan is delegated to a Committee, the Committee shall
have, with respect thereto, the powers theretofore possessed by the Board,
including the authority to delegate to a subcommittee any of the administrative
powers the Committee is authorized to exercise (and references in this Plan to
the Board shall hereafter include the Committee or subcommittee so authorized),
subject, however, to such resolutions, not inconsistent with the provisions of
the Plan, as may be adopted from time to time by the Board. The Board may
suspend or abolish the Committee at any time and re-vest in the Board authority
for the administration of the Plan.
 
(ii) Committee Composition. With respect to awards intended to satisfy the
requirements for performance-based compensation under Section 162(m) of the
Code, the Plan shall be administered by a Committee consisting solely of two or
more Outside Directors; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any Committee
otherwise duly authorized and acting in the matter. Awards, and transactions in
or involving awards, intended to be exempt under Rule 16b-3 must be duly and
timely authorized by the Board or a Committee consisting solely of two or more
Non-Employee Directors. To the extent required by any applicable listing agency,
the Plan shall be administered by a Committee composed entirely of independent
Directors (within the meaning of the applicable listing agency).
 
(d)  Effect of Administrator’s Decision. The determinations, interpretations and
constructions made by the Board or Committee in good faith shall not be subject
to review by anyone and shall be final, binding and conclusive on all
Participants. Neither the Board nor any Committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation or determination made in good faith in connection with the Plan
(or any Stock Award), and all such persons shall be entitled to indemnification
and reimbursement by the Company in respect of any claim, loss, damage or
expense (including, without limitation, attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors and
officers liability insurance coverage that may be in effect from time to time.
 
4.
Shares Subject to the Plan.

 
(a)  Share Reserve. Subject to the provisions of Section 11 relating to
adjustments upon changes in stock, Stock Awards shall not exceed in the
aggregate, rights to more than the number of shares of Common Stock reflected
from time to time in the Board’s authorization of this Plan (the “Share Limit”).
 
5

--------------------------------------------------------------------------------

(b)  Reversion of Shares to the Share Reserve. If any Stock Award lapses for any
reason, in whole or in part, without having been exercised in full (or without
vesting in the case of restricted shares of stock and stock units), the stock
not acquired under such Stock Award shall revert to and again become available
for issuance under the Plan. To the extent that a Stock Award is ultimately
satisfied in cash or a form other than shares of Common Stock, the shares that
would have been delivered had there been no such cash or other settlement shall
not reduce the number of shares thereafter available for issuance under this
Plan. In the event that shares are delivered in respect of a stock appreciation
right award, only the actual number of shares delivered to satisfy the award
shall be counted against the share limit of this Plan. Shares that are exchanged
by a Participant or withheld by the Company as full or partial payment in
connection with any award, as well as any shares exchanged by a Participant or
withheld by the Company to satisfy the tax withholding obligations related to
any Stock Award, shall be available for subsequent Awards under the Plan. The
foregoing adjustments to the share limits of the Plan are subject to any
applicable limitations under Section 162(m) of the Code with respect to awards
intended as performance-based compensation thereunder.
 
(c)   Source of Shares. The stock subject to the Plan may be unissued shares,
treasury shares, or other reacquired shares, bought on the market or otherwise.
 
5.
Eligibility.

 
(a)   Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to Employees. Stock Awards other than Incentive Stock Options may
be granted to Employees, Directors and Consultants.
 
(b)  Ten Percent Stockholders. No Ten Percent Stockholder shall be eligible for
the grant of an Incentive Stock Option unless the exercise price of such Option
is at least one hundred ten percent (110%) of the Fair Market Value of the
Common Stock at the date of grant and the Option is not exercisable after the
expiration of five (5) years from the date of grant.
 
(c)  Section 162(m) Limitation. During any period when the Company is required
to file public reports under the Exchange Act and subject to the provisions of
Section 11 relating to adjustments upon changes in stock, no Employee shall be
eligible to receive Options and/or stock appreciation rights under the Plan
covering more than the following applicable limit: (i) two million (2,000,000)
shares in the aggregate as to awards granted to the Employee during the fiscal
year of the Company in which the Employee is initially employed by the Company
or an Affiliate, or (ii) one million (1,000,000) shares in the aggregate as to
awards granted to the Employee during any subsequent fiscal year of the Company.
 
6.
Option Provisions.

 
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. All Options shall be separately designated
Incentive Stock Options or Nonstatutory Stock Options at the time of grant, and
a separate certificate or certificates will be issued for shares purchased on
exercise of each type of Option, unless the shares are to be issued pursuant to
a vesting plan under a Stock Award Agreement, in which case such certificates
shall be issued in accordance with such agreement. Any Option not so designated
shall be deemed to be a Nonstatutory Stock Option. The provisions of separate
Options need not be identical, but each Option shall be deemed to include
(through incorporation by reference or otherwise) the substance of each of the
following provisions:
 
6

--------------------------------------------------------------------------------

(a)  Term. Subject to the limitations of subsection 5(b) regarding Ten Percent
Stockholders, no Option shall be exercisable after the expiration of ten (10)
years from the date it was granted.
 
(b)  Exercise Price of an Incentive Stock Option. Subject to the limitations of
subsection 5(b) regarding Ten Percent Stockholders, the exercise price of each
Incentive Stock Option shall be not less than one hundred percent (100%) of the
Fair Market Value of the stock subject to the Option on the date the Option is
granted. Notwithstanding the foregoing, an Incentive Stock Option may be granted
with an exercise price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption of or substitution for another
option in a manner satisfying the provisions of Section 424(a) of the Code.
 
(c)   Exercise Price of a Nonstatutory Stock Option. The exercise price of each
Nonstatutory Stock Option shall be not less than one hundred percent (100%) of
the Fair Market Value of the stock subject to the Option on the date the Option
is granted. Notwithstanding the foregoing, a Nonstatutory Stock Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption of or substitution
for another option in a manner satisfying the provisions of Section 424(a) of
the Code.
 
(d)  Consideration. The purchase price of stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash at the time the Option is exercised or (ii) at the discretion
of the Board at the time of the grant of the Option (or subsequently, in the
case of a Nonstatutory Stock Option), and subject to compliance with all
applicable laws, by delivery to the Company of other Common Stock, according to
a deferred payment or other arrangement (which may include, without limiting the
generality of the foregoing, the use of other Common Stock) with the Participant
or in any other form of legal consideration that may be acceptable to the Board;
provided, however, that payment of the Common Stock’s “par value,” as defined in
the Texas Business Corporation Act, shall not be made by deferred payment. In
the case of any deferred payment arrangement, interest shall be compounded at
least annually and shall be charged at the minimum rate of interest (i.e., the
current applicable federal rate) necessary to avoid imputed interest under the
Code resulting from the deferred payment arrangement.
 
(e)  Transferability of an Incentive Stock Option. An Incentive Stock Option
shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of the Optionholder
only by the Optionholder. Notwithstanding the foregoing provisions of this
subsection 6(e), the Optionholder may, by delivering written notice to the
Company, in a form satisfactory to the Company, designate a third party who, in
the event of the death of the Optionholder, shall thereafter be entitled to
exercise the Option. Absent such designation, the duly appointed legal
representative of the Optionholder’s estate may exercise the Option.
 
(f)   Transferability of a Nonstatutory Stock Option. A Nonstatutory Stock
Option shall be transferable to the extent provided in the Option Agreement. If
the Nonstatutory Stock Option does not provide for transferability, then the
Nonstatutory Stock Option shall not be transferable except by will or by the
laws of descent and distribution and shall be exercisable during the lifetime of
the Optionholder only by the Optionholder. Notwithstanding the foregoing
provisions of this subsection 6(f), the Optionholder may, by delivering written
notice to the Company, in a form satisfactory to the Company, designate a third
party who, in the event of the death of the Optionholder, shall thereafter be
entitled to exercise the Option. Absent such designation, the duly appointed
legal representative of the Optionholder’s estate may exercise the Option.
 
7

--------------------------------------------------------------------------------

(g)  Vesting Generally. The total number of shares of Common Stock subject to an
Option may be fully vested or may vest and become exercisable in periodic
installments which may, but need not, be equal. The Option may be subject to
such other terms and conditions as to the time(s) when it may be exercised
(which may be based on performance or other criteria) as the Board deems
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(g) are subject to any Option provisions
governing the minimum number of shares as to which an Option may be exercised at
any given time.
 
(h)  Termination of Continuous Service. In the event an Optionholder’s
Continuous Service terminates (other than upon the Optionholder’s death or
Disability), the Optionholder may exercise his or her Option (to the extent that
the Optionholder was entitled to exercise it as of the date of termination) but
only within such period of time ending on the earlier of (i) the date three (3)
months following the termination of the Optionholder’s Continuous Service (or
such longer or shorter period as may be specified in the Option Agreement), or
(ii) the expiration of the term of the Option as set forth in the Option
Agreement. If the Optionholder does not exercise his or her Option within the
time specified in the Option Agreement (or herein), the Option shall terminate.
 
(i)   Extension of Termination Date. An Option Agreement may also provide that
if the exercise of the Option following the termination of the Optionholder’s
Continuous Service (other than upon the Optionholder’s death or Disability)
would be prohibited at any time solely because the issuance of shares would
violate the registration requirements under the Securities Act, then the Option
shall terminate on the earlier of (i) expiration of the term of the Option set
forth in the Option Agreement or (ii) the expiration of a period of three (3)
months next following the termination of the Optionholder’s Continuous Service
during which the exercise of the Option would not violate such registration
requirements.
 
(j)   Disability of Optionholder. In the event an Optionholder’s Continuous
Service terminates as a result of the Optionholder’s Disability, the
Optionholder may exercise his or her Option (to the extent that the Optionholder
was entitled to exercise it as of the date of termination), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Option Agreement) or (ii) the expiration of the term of
the Option as set forth in the Option Agreement. If, after termination, the
Optionholder does not exercise his or her Option within the time specified
herein, the Option shall terminate.
 
(k)   Death of Optionholder. In the event (i) an Optionholder’s Continuous
Service terminates as a result of his death or (ii) the Optionholder dies after
the termination of his Continuous Service but during a permitted exercise
period, then the Option may be exercised (to the extent the Optionholder was
entitled to exercise the Option as of the date of death) by a person designated
to exercise the option upon the Optionholder’s death pursuant to subsection 6(e)
or 6(f), but only within the period ending on the earlier of (1) the date
eighteen (18) months following the date of death (or such longer or shorter
period specified in the Option Agreement) or (2) expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.
 
8

--------------------------------------------------------------------------------

(l)   Re-Load Options. Without limiting the Board’s authority to make or not to
make grants of Options hereunder, the Board shall have the authority (but not an
obligation) to include as part of any Option Agreement a provision entitling the
Optionholder to a further Option (a “Re-Load Option”) in the event the
Optionholder exercises the Option evidenced by the Option Agreement, in whole or
in part, by surrendering other shares of Common Stock in accordance with this
Plan and the terms and conditions of the Option Agreement. Any such Re-Load
Option shall (i) cover a number of shares equal to the number of shares
surrendered as part or all of the exercise price of the original Option; (ii)
have an expiration date which is the same as the expiration date of the Option
the exercise of which gave rise to such Re-Load Option; and (iii) have an
exercise price which is equal to one hundred percent (100%) of the Fair Market
Value of the Common Stock subject to the Re-Load Option determined as of the
date of exercise of the original Option. Notwithstanding the foregoing, a
Re-Load Option shall otherwise be subject to the same exercise price and term
restrictions described above for Options under the Plan. Any such Re-Load Option
may be an Incentive Stock Option or a Nonstatutory Stock Option, as the Board
may designate in the Option Agreement; provided, however, that the designation
of any Re-Load Option as an Incentive Stock Option shall be subject to the one
hundred thousand dollars ($100,000) annual limitation on exercisability of
Incentive Stock Options described in subsection 10(d) below and in Section
422(d) of the Code. There shall be no further Re-Load Options on a Re-Load
Option. Any Re-Load Option shall be subject to the availability of sufficient
shares under subsection 4(a) and the “Section 162(m) Limitation” on the grants
of Options under subsection 5(c), and shall be subject to such other terms and
conditions as the Board may determine to the extent consistent with the express
provisions of the Plan regarding the terms of Options.
 

7.
Provisions of Stock Awards Other than Options.

 
(a)  Stock Bonus and Stock Unit Awards. The Company may implement a cash bonus
program pursuant to which cash bonuses under the program for a specified period
of time are determined based on the achievement of performance targets
established by the Board with respect to the relevant period. To the extent that
a cash bonus is otherwise payable to an Employee, Director or Consultant
pursuant to such a program, the Board may (subject to any contrary commitment in
the Service Agreement) grant a stock bonus or stock unit award under the Plan to
one or more of such persons in lieu of all or a portion of any cash bonus that
such Participant would have otherwise received for the related performance
period. Each stock bonus agreement and stock unit award agreement shall be in
such form and shall contain such terms and conditions as the Board shall deem
appropriate. The terms and conditions of stock bonus agreements and stock unit
award agreements may change from time to time, and the terms and conditions of
separate stock bonus agreements and stock unit award agreements need not be
identical, but each such agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
 
(i)   Consideration. A stock bonus shall be awarded in consideration for past
services actually rendered to the Company for its benefit.
 
(ii)  Vesting. Shares of Common Stock awarded under the stock bonus agreement
may, but need not, be subject to a share reacquisition option in favor of the
Company in accordance with a vesting schedule to be determined by the Board.
Stock units awarded under the stock unit award agreement may, but need not, be
subject to forfeiture to the Company in accordance with a vesting schedule to be
determined by the Board.
 
9

--------------------------------------------------------------------------------

(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, (a) the Company may reacquire any
or all of the shares of Common Stock held by the Participant that have not
vested as of the date of termination under the terms of the stock bonus
agreement, and (b) stock units that have not vested as of the date of
termination under the stock unit award agreement may be forfeited to the Company
without consideration.
 
(iv) Transferability. Rights to acquire shares under the stock bonus agreement,
as well as stock units, shall be transferable by the Participant only upon such
terms and conditions as are set forth in the applicable Stock Award Agreement,
as the Board shall determine in its discretion, so long as stock or units
awarded remain subject to the terms of the applicable Stock Award Agreement.
 
(v)  Payout of Stock Units. Each stock unit award shall be payable in an
equivalent number of shares of Common Stock at the time specified by the Board
in the applicable Stock Award Agreement and subject to such other conditions or
procedures as the Board may impose in the Stock Award Agreement.
 
(vi) Dividend and Voting Rights. Unless otherwise provided in the applicable
Stock Award Agreement, a Participant receiving a stock bonus award shall be
entitled to cash dividend and voting rights for all shares issued even though
they are not vested, provided that such rights shall terminate immediately as to
any shares subject to the stock bonus that are forfeited, reacquired by the
Company or otherwise cease to be eligible for vesting (if applicable). Stock
bonuses (to the extent not also entitled to receive cash dividends) and stock
unit awards may include rights to receive dividend equivalents to the extent
authorized, and on the terms and conditions established, by the Board. If the
Participant shall have paid or received cash (including any cash payments in
respect of dividends) in connection with the stock bonus or stock unit award,
the Stock Award Agreement shall specify the extent (if any) to which such
amounts shall be returned (with or without an earnings factor) as to any stock
bonus or stock unit awards that cease to be eligible for vesting.
 
(b)  Restricted Stock and Restricted Stock Unit Awards. Each restricted stock
award agreement and restricted stock unit award agreement shall be in such form
and shall contain such terms and conditions as the Board shall deem appropriate.
The terms and conditions of the restricted stock award agreements and restricted
stock unit award agreements may change from time to time, and the terms and
conditions of separate restricted stock award agreements and restricted stock
unit award agreements need not be identical, but each restricted stock award
agreement and restricted stock unit award agreement shall include (through
incorporation by reference or otherwise) the substance of the following
provisions:
 
10

--------------------------------------------------------------------------------

(i)   Restricted Stock Awards.
 
(1)  Grants. Stock acquired pursuant to each restricted stock purchase award
shall be issued and registered in the name of the Participant to whom such
restricted stock award was granted; provided, however, that such unvested stock
shall be held by the Company or its agent for the account of such Participant
during the applicable vesting period, and the Company may make stock ledger
entries in the Participant’s name rather than issuing a certificate evidencing
unvested shares. If certificates are issued representing unvested shares of
stock, as a condition to the receipt of such certificates, each Participant
shall deliver to the Company stock powers duly endorsed in blank by the
Participant. None of the restricted stock may be sold, exchanged, transferred,
assigned, pledged or otherwise encumbered or disposed of by the Participant
before such restricted stock is vested. The vesting period for restricted stock
must be at least (a) one (1) year in the case of a restricted stock award
subject to a vesting schedule based upon the achievement of specified
performance goals by the Participant or (b) three (3) years in the case of a
restricted stock award absent such performance-based vesting; provided that the
Board may provide (in the applicable Stock Award Agreement or by an amendment
thereto) that the award shall vest in full upon the occurrence of a Change in
Control of the Company (as defined in Section 11(c) of this Plan) and the Board
may provide for pro-rata vesting over the applicable period; further provided
that restricted stock awards may be granted under this Plan that do not comply
with the preceding minimum vesting requirement as long as the aggregate number
of shares of Common Stock issued with respect to such non-conforming awards
granted under this Plan does not exceed 10% of the Share Limit. Except with
respect to any share repurchase option in favor of the Company in accordance
with an effective agreement or any restricted stock serving as security for
indebtedness of the Participant to the Company under the terms of a pledge
agreement (as may be applicable), at the end of the applicable vesting period
with respect to any shares of restricted stock, or at such earlier time as
otherwise provided for herein, all restrictions under the Stock Award Agreement
with respect to such restricted stock shall terminate, and the appropriate
number of shares of Common Stock shall be transferred as soon as practicable to
the Participant or the Participant’s beneficiary or estate, as the case may be.
However, nothing herein shall preclude the continued application of further
restrictions to such vested shares of Common Stock under other agreements with
the Company, or by reason of restrictive legends applicable to such stock.
 
(2)  Purchase Price. The purchase price under each restricted stock award
agreement shall be such amount as the Board shall determine and designate in
such restricted stock award agreement, but not less than the par value of each
share subject to the award.
 
(3)  Consideration. The purchase price of stock acquired pursuant to the
restricted stock award agreement shall be paid either: (i) in cash at the time
of purchase; (ii) at the discretion of the Board and subject to compliance with
all applicable laws, according to a deferred payment or other arrangement with
the Participant; or (iii) in any other form of legal consideration that may be
acceptable to the Board in its discretion; provided, however, that while the
Company is incorporated in Texas payment of the Common Stock’s “par value,” as
defined in the Texas Business Organizations Code shall not be made by deferred
payment.
 
(4)  Vesting. Shares of Common Stock acquired under the restricted stock award
agreement may, but need not, be subject to a share repurchase option in favor of
the Company in accordance with a vesting schedule to be determined by the Board.
 
11

--------------------------------------------------------------------------------

(ii)  Restricted Stock Unit Awards
 
(1)  Grants. A restricted stock unit shall represent a non-voting unit of
measurement which is deemed for bookkeeping and payment purposes to represent
one outstanding share of Stock upon the terms and conditions set forth by the
Board. None of the rights with respect to restricted stock units may be sold,
exchanged, transferred, assigned, pledged or otherwise encumbered or disposed of
by the Participant before such restricted stock units have vested and, unless
otherwise expressly provided in the applicable Stock Award Agreement, the Stock
subject to such restricted stock units has been issued. The vesting period for
restricted stock units must be at least (a) one (1) year in the case of a
restricted stock unit award subject to a vesting schedule based upon the
achievement of specified performance goals by the Participant or (b) three (3)
years in the case of a restricted stock unit award absent such performance-based
vesting; provided that the Board may provide (in the applicable restricted stock
unit award agreement or by an amendment thereto) that the award shall vest in
full upon the occurrence of a change in control of the Company and the Board may
provide for pro-rata vesting over the applicable period; further provided that
restricted stock unit awards may be granted under this Plan that do not comply
with the preceding minimum vesting requirement as long as the aggregate number
of shares of Common Stock issued with respect to such non-conforming awards
granted under this Plan does not exceed 10% of the Share Limit. At the end of
the applicable vesting period with respect to any restricted stock unit, or at
such earlier time as otherwise provided for herein, all restrictions with
respect to such restricted stock unit shall terminate, and the appropriate
number of shares of Stock shall be delivered as soon as practicable to the
Participant or the Participant’s beneficiary or estate, as the case may be.
However, nothing herein shall preclude the application of restrictions to shares
of stock issued in satisfaction of vested restricted stock units under other
agreements with the Company, or by reason of restrictive legends applicable to
such stock. The Participant’s restricted stock unit award agreement may permit
the Participant to elect the time of payout of vested restricted stock units on
such conditions or subject to such procedures as the Board may impose.
 
(iii) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, (A) the Company may forfeit,
repurchase or otherwise reacquire any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination under the
terms of the restricted stock award agreement and (B) restricted stock units
that have not vested as of the date of termination under the restricted stock
unit award agreement shall terminate.
 
(iv) Dividend and Voting Rights. Unless otherwise provided in the applicable
restricted stock award agreement, a Participant receiving a restricted stock
award shall be entitled to cash dividend and voting rights for all shares issued
even though they are not vested, provided that such rights shall terminate
immediately as to any restricted shares that cease to be eligible for vesting.
Restricted stock awards (to the extent not also entitled to receive cash
dividends) may include rights to receive dividend equivalents to the extent
authorized, and on the terms and conditions established, by the Board. If the
Participant shall have paid or received cash (including any payments in respect
of dividends) in connection with the Stock Award Agreement, the Agreement shall
specify the extent (if any) to which such amounts shall be returned (with or
without an earnings factor) as to any shares of restricted stock that cease to
be eligible for vesting.
 
(c) Stock Appreciation Rights.
 
(i)   Authorized Rights. The following three types of stock appreciation rights
shall be authorized for issuance under the Plan:
 
12

--------------------------------------------------------------------------------

(1)  Tandem Rights. A “Tandem Right” means a stock appreciation right granted
appurtenant to, and subject to the same terms and conditions applicable to, an
Option, with the following exceptions: The Tandem Right shall require the holder
to elect between the exercise of the underlying Option for shares of Common
Stock and the surrender, in whole or in part, of such Option in exchange for an
appreciation distribution. The appreciation distribution payable on the
exercised Tandem Right shall be in cash (or, if so provided, in an equivalent
number of shares of Common Stock based on their Fair Market Value on the date of
the Option surrender) in an amount up to the excess of (A) the aggregate Fair
Market Value (on the date of the Option surrender) of the number of shares of
Common Stock covered by that portion of the surrendered Option in which the
Optionholder is vested over (B) the aggregate exercise price payable for such
vested shares.
 
(2)  Concurrent Rights. A “Concurrent Right” means a stock appreciation right
granted appurtenant to, and subject to the same terms and conditions applicable
to, an Option, with the following exceptions: A Concurrent Right shall be
exercised automatically at the same time the underlying Option is exercised with
respect to the particular shares of Common Stock to which the Concurrent Right
pertains. The appreciation distribution payable on an exercised Concurrent Right
shall be in cash (or, if so provided, in an equivalent number of shares of
Common Stock based on Fair Market Value on the date of the exercise of the
Concurrent Right) in an amount equal to such portion (as determined by the Board
at the time of the grant) of the excess of (A) the aggregate Fair Market Value
(on the date of the exercise of the Concurrent Right) of the vested shares of
Common Stock purchased under the underlying Option to which the Concurrent
Rights pertain over (B) the aggregate exercise price paid for such shares.
 
(3)  Independent Rights. An “Independent Right” means a stock appreciation right
granted independently of any Option but which is subject to the same terms and
conditions applicable to a Nonstatutory Stock Option with the following
exceptions: An Independent Right shall be denominated in share equivalents. The
appreciation distribution payable on the exercised Independent Right shall be
not greater than an amount equal to the excess of (a) the aggregate Fair Market
Value (on the date of the exercise of the Independent Right) of a number of
shares of Company stock equal to the number of share equivalents in which the
holder is vested under such Independent Right, and as to which the holder is
exercising the Independent Right on such date, over (b) the aggregate Fair
Market Value (on the date of the grant of the Independent Right) of such number
of shares of Company stock. The appreciation distribution payable on the
exercised Independent Right shall be in cash or, if so provided, in an
equivalent number of shares of Common Stock based on Fair Market Value on the
date of the exercise of the Independent Right.
 
(ii)   Relationship to Options. Stock appreciation rights appurtenant to
Incentive Stock Options may be granted only to Employees. The “Section 162(m)
Limitation” provided in subsection 5(c) shall apply as well to the grant of
stock appreciation rights.
 
(iii) Exercise. To exercise any outstanding stock appreciation right, the holder
shall provide written notice of exercise to the Company in compliance with the
provisions of the Stock Award Agreement evidencing such right. Except as
provided in subsection 5(c) regarding the “Section 162(m) Limitation,” no
limitation shall exist on the aggregate amount of cash payments that the Company
may make under the Plan in connection with the exercise of a stock appreciation
right.
 
13

--------------------------------------------------------------------------------

(d)  Convertible Warrants. The Company may issue Stock Awards consisting of
warrants convertible into shares of the Company’s Common Stock to Consultants,
advisors and other third-party providers who have performed or agreed to perform
actual services for the benefit of the Company. The conditions and terms of
exercise shall be set forth in the warrant agreement. The term of exercise shall
not exceed five (5) years, and the exercise price shall not be less than the
Fair Market Value of the underlying Common Stock on the date of the Stock Award.
 

8.
Covenants of the Company.

 
(a)  Availability of Shares. During the terms of the Stock Awards, the Company
shall keep available at all times the number of shares of Common Stock required
to satisfy such Stock Awards.
 
(b)  Securities Law Compliance. The Company shall seek to obtain from each
regulatory body having jurisdiction over the Plan such authority as may be
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise (or vesting) of the Stock Awards; provided, however, that this
undertaking shall not require the Company to register under the Securities Act
the Plan, any Stock Award or any stock issued or issuable pursuant to any such
Stock Award. If, after reasonable efforts, the Company is unable to obtain from
any such regulatory body the authority which counsel for the Company deems
necessary for the lawful issuance and sale of stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell stock upon
exercise of such Stock Awards unless and until such authority is obtained.
 

9.
Use of Proceeds from Stock.

 
Proceeds from the sale of stock pursuant to Stock Awards shall constitute
general funds of the Company.
 

10.
Miscellaneous.

 
(a)   Acceleration of Exercisability and Vesting. In its sole discretion, the
Board shall have the power to accelerate the time at which a Stock Award may
first be exercised or the time during which a Stock Award or any part thereof
will vest or be delivered in accordance with the Plan, notwithstanding the
provisions in the Stock Award Agreement stating the time at which it may first
be exercised or the time during which it will vest.
 
(b)  Stockholder Rights. Except as otherwise expressly authorized by the
Committee or this Plan, no Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares subject to
such Stock Award unless and until such shares of stock have been delivered to
and are held of record by the Participant, or such shares have been duly
registered in the name of the Participant by the Company. No adjustments shall
be made for dividends or other rights accruing in favor of a stockholder for
whom the record date is prior to the date of delivery or constructive delivery
by registration of the shares of Stock.
 
14

--------------------------------------------------------------------------------

(c)  No Employment or other Service Rights. Subject only to the provision of any
applicable Service Agreement, nothing in the Plan or any instrument executed or
Stock Award granted pursuant thereto shall confer upon any Participant or other
holder of Stock Awards any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Stock Award was granted or
in any other capacity, or shall affect the right of the Company or an Affiliate
to terminate (i) the employment of an Employee with or without notice and with
or without cause, (ii) the service of a Consultant pursuant to the terms of such
Consultant’s agreement with the Company or an Affiliate, or (iii) the service of
a Director pursuant to the Bylaws of the Company or an Affiliate, and any
applicable provisions of the corporate law of the state in which the Company or
the Affiliate is incorporated, as the case may be.
 
(d)  Incentive Stock Option $100,000 Limitation. To the extent that the
aggregate Fair Market Value (determined at the time of grant) of stock with
respect to which Incentive Stock Options are exercisable for the first time by
any Optionholder during any calendar year (under all plans of the Company and
its Affiliates) exceeds one hundred thousand dollars ($100,000), the Options or
portions thereof which exceed such limit (according to the order in which they
were granted) shall be treated as Nonstatutory Stock Options.
 
(e)  Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring stock under any Stock Award, (i) to give
written assurances satisfactory to the Company (A) as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and (B) that he
or she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring the stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the stock. The foregoing assurances may not be required if the issuance of the
shares upon the exercise or acquisition of stock under the Stock Award has been
registered under a then currently effective registration statement filed under
the Securities Act or, as to any particular requirement, a determination is made
by counsel for the Company that such requirement is not necessary under
applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the further
transfer of the stock.
 
(f)  Withholding Obligations. Without limiting any other withholding obligation
incumbent upon the Company, upon any exercise, vesting, or payment of any Stock
Award or upon the disposition of shares of Common Stock acquired pursuant to the
exercise of an Incentive Stock Option prior to satisfaction of the holding
period requirements of Section 422 of the Code, the Company or one of its
Affiliates shall have the right at its option to:
 
(i)   require the Participant (or the Participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of any taxes that
the Company or one of its Affiliates may be required to withhold with respect to
such award event or payment; or
 
15

--------------------------------------------------------------------------------

(ii)  deduct from any amount otherwise payable in cash to the Participant (or
the Participant’s personal representative or beneficiary, as the case may be)
any taxes that the Company or one of its Affiliates may be required to withhold
with respect to such cash payment.
 
In any case where a tax or other governmental assessment is required to be
withheld in connection with the delivery of shares of Common Stock under the
Plan, the Board or applicable Committee may in its sole discretion (subject to
compliance with applicable law) grant (either at the time of the award or
thereafter) to the Participant the right to elect, pursuant to such rules and
subject to such conditions as the Board or applicable Committee may establish,
to have the Company reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their Fair Market Value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy withholding tax
obligations on exercise, vesting or payment. In no event shall the shares
withheld exceed the number of shares required for tax withholding under
applicable law.
 

11.
Adjustments upon Changes in Stock.

 
(a)  Capitalization Adjustments. If any material change is made in the stock
subject to the Plan, or subject to any Stock Award (a “Material Change”),
without the receipt of consideration by the Company (whether through merger,
consolidation, reorganization, other change in corporate structure,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, stock split, liquidating dividend, combination of shares, exchange of
shares, or other transaction not involving the receipt of consideration by the
Company), the Plan may be appropriately adjusted as to the class(es) and maximum
number of securities subject to the Plan pursuant to subsection 4(a) and as to
the maximum number of securities subject to award to any person pursuant to
subsection 5(c), and the outstanding Stock Awards may be appropriately adjusted
as to the class(es) and number of securities and price per share of stock
subject to such outstanding Stock Awards, and (ii) in the event such Material
Change involves any distribution or alienation of the Company’s assets, the
Stock Awards then outstanding shall be equitably adjusted as to pricing and/or
number of shares/units subject to such Awards in order to fairly take into
consideration the nature of the Material Change and its effect on the value of
such Stock Awards. Such adjustments shall be final, binding and conclusive
unless shown to be grossly unreasonable. (The conversion of any convertible
securities of the Company shall not be treated as a transaction “without receipt
of consideration” by the Company, however.)
 
(b)   Liquidation or Termination. In the event of a liquidation or termination
of the Company, all Stock Awards shall be terminated if not exercised (if
applicable) prior to such event.
 
(c)  Change in Control. The term “Change of Control” shall mean a merger or
consolidation in which (1) the Company is not the surviving corporation or (2)
the shareholders of the Company immediately prior to such transaction will not
own, in the aggregate, a majority of the voting equity of the surviving entity
immediately after consummation of the transaction. If, in the context of a
Change of Control, the surviving or acquiring corporation does not agree in
writing to assume or continue any Stock Awards outstanding under the Plan (or to
substitute similar stock awards) of substantially equivalent value for those
outstanding under the Plan (which may require the issuance of securities or
consideration substantially identical to that issued to holders of the Company’s
Common Stock in connection with the Change of Control), then with respect to
Stock Awards held by Participants whose Continuous Service has not terminated
prior to the Change of Control, the vesting of such Stock Awards (and, if
applicable, the time during which such Stock Awards may be exercised) shall be
fully accelerated effective as of the date on which the Change of Control
occurred, and any such Stock Awards as to which exercise is still required and
permitted shall terminate if not exercised by a time reasonably established by
the Board on written notice to the holders of such Stock Awards given in
connection with such Change of Control. With respect to any other Stock Awards
outstanding under the Plan, such Stock Awards shall terminate if not exercised
(if applicable) at or prior to such event. This provision shall not be deemed to
limit, however, any provision contained in a Stock Award Agreement that affords
more favorable acceleration treatment to a Participant.  In the event of a
Change of Control, the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, assume or continue the
Company’s rights and obligations under each or any Stock Award or portion
thereof outstanding immediately prior to the Change of Control or substitute for
each or any such outstanding Stock Award or portion thereof a substantially
equivalent award with respect to the Acquiror’s stock. For purposes of this
Section 11, any Stock Award or portion thereof which is neither assumed or
continued in connection with the Change of Control nor exercised as of the time
of consummation of the Change of Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change of Control.
 
16

--------------------------------------------------------------------------------

12.
Amendment of the Plan and Stock Awards.

 
(a)  Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 11 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary to
satisfy the requirements of (i) Section 422 of the Code, and (ii) if the Company
has then registered an initial public offering of securities, Rule 16b-3 and any
NASDAQ or securities exchange listing requirements. In addition, if the Board
determines that any amendment to the Plan would materially increase the benefits
accruing to Participants under the Plan, materially increase the number of
securities that may be issued under the Plan, and/or materially modify the
requirements for participation in the Plan, then the Board shall submit such
those proposed features of the proposed amendment for approval by the
stockholders of the Company.
 
(b)  Stockholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for stockholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of Sections
162(m) and 409A of the Code and the regulations thereunder (including those
regarding deferred compensation, and the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers).
 
(c)  Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits hereafter allowed under the
provisions of the Code and the regulations promulgated thereunder relating to
Incentive Stock Options and/or to bring the Plan and/or Incentive Stock Options
granted under it into compliance therewith.
 
(d)  No Impairment of Rights. Rights under any Stock Award granted before
amendment of the Plan shall not be materially impaired by any amendment of the
Plan unless (a) the Participant consents in writing or (b) such amendment is
required in order to assure this Plan’s compliance with applicable law and
regulations.
 
17

--------------------------------------------------------------------------------

(e)  No Re-pricings Without Stockholder Approval. Notwithstanding anything else
in this Plan to the contrary, and except for an adjustment contemplated by
Section 11(a) or any re-pricing that may be approved by the Company’s
stockholders, the exercise price or base price, as applicable, of an Option or
stock appreciation right granted under the Plan shall not be re-priced (by
amendment, cancellation and re-grant, exchange or other means) after the date
the award is granted.
 

13.
Termination or Suspension of the Plan.

 
(a)   Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall expire on the day before the tenth (10th)
anniversary of the date the Plan is adopted by the Board or approved by the
stockholders of the Company, whichever is earlier. No Stock Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
 
(b)   No Impairment of Rights. Rights and obligations under any Stock Award
granted while the Plan is in effect shall not be impaired by suspension or
termination of the Plan, except with the written consent of the Participant.
 

14.
Effective Date of Plan.

 
The Plan shall become effective as determined by the Board, but no Stock Award
shall be exercised or shares thereunder shall be delivered (or, in the case of a
stock bonus or restricted stock award, shall be granted) unless and until the
Plan has been approved by the stockholders of the Company, which approval shall
occur within twelve (12) months before or after the date the Plan is adopted by
the Board.
 

15.
Governing Law, Severability.

 
(a)  Choice of Law. The Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by and construed in accordance
with the laws of the State of Texas.
 
(b)  Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of the Plan shall continue
in effect, and the Plan shall be reformed to the minimal extent necessary to
render the otherwise invalid provision enforceable.
 
(c)   Captions. Captions are used solely as a convenience to facilitate
reference and shall not be deemed to affect the construction of the Plan or any
provision thereof.
 
(d)   Non-Exclusivity of Plan. Nothing in this Plan shall be deemed to limit the
authority of the Board or any Committee to grant awards or authorize any other
compensation, with or without reference to the Common Stock, under any other
plan or authority.
 


18

--------------------------------------------------------------------------------